[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2127

                   JOSEPH M. CRAVEIRO, JR.,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

      [Hon. Robert W. Lovegreen, U.S. Magistrate Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Joseph M. Craveiro on brief pro se.                              
Sheldon  Whitehouse,  United  States  Attorney,  and  Margaret  E.                                                                              
Curran, Assistant United States Attorney, on brief for appellee.              

                                         

                       February 3, 1998
                                         

          Per Curiam.   After carefully reviewing  the record                                

and the parties' briefs, we  summarily affirm the judgment of

the district court on the basis of United States v. Estrella,                                                                        

104 F.3d  3 (1st Cir.),  cert.denied, 117 S.Ct.  2494 (1997).                                                

As  for the  claim  of  ineffective  assistance  of  counsel,

petitioner  has waived  it by  not  presenting it  in his  28

U.S.C.   2255 motion.  See Dziurgot v. Luther, 897 F.2d 1222,                                                         

1224 (1st Cir. 1990) (per curiam).

          Affirmed.  See Local Rule 27.1.                                    

                             -2-